DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 which is dependent on claim 1, discloses that the PAES is a poly(biphenyl ether sulfone) (PPSU) and/or a polysulfone (PSU) polymer. It is noted that when considering the selection “or” it means that PAES is a polysulfone. However, the term “polysulfone” is very broad and it encompasses any polymer that contain sulfonyl groups, including those that do not comprise an ether group or an aryl group. Therefore an inconsistency arises between claim 5 and claim 1 regarding the type of polysulfone used, leading an unclear claim. In order to render claim 5 definite, the applicant is advised to introduce the definition of polysulfone (PSU) as described in paragraph [0074] of the description. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Bheda Hemant (US 2017/198104 A1)
For claim 12-13, Bheda Hemant  teaches an additive a 3D object made from powdered polymer material, comprising: polyether ether ketone (PEEK) as the semi-crystalline material, polyphenylsulfone (PPSU) as the amorphous polymer, wherein the weight ratio of the said material is from 60:40 to 80:20 (see [0026], [0030], 2-5, and 7). Claim 12 appears to be a product-by-process claim, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as In re Thorpe, 777 F.2d 695, 598, 227 USPQ 954, 955 (Fed. Cir. 1985). Also see MPEP section 2113 Product-by-process [R- 1]).
As for claim 14, Bheda Hemant  teaches  a method for making a three-dimensional object, comprising: providing a powdered  polymer material comprising polyether ether ketone (PEEK) as the semi-crystalline material, polyphenylsulfone (PPSU) as the amorphous polymer, wherein the weight ratio of the said material is from 60:40 to 80:20 (see [0026],[0030], 2-5, and 7). It is noted that claim recites “using selective laser sintering (SLS) with a powdered polymer (M)” however, the body of the claim fails to recite such forming step, and broadly any steps could be used to manufacture such 3D object using the powder claimed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 and 13-28 of co-pending Application No. 17/029070 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application includes part/method of forming 3D product using sintering process, and same materials as presently claimed (PAEK - specially PEEK).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For claims 12 -14, the claim of the co-pending Application No. 17/029070, teach a part formed and method  for manufacturing 3D object including 55-95% range of PAEK and including PEEK via sintering (see claim 1 and 3 specifically, and claims 15-22). Furthermore, at least range of PAEK, optimizing the range for claimed PEEK, would have been obvious  to ordinary skill in the art at the time of the applicant’s invention to  in order to produce desired type of parts, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Allowable Subject Matter
Claims 1-4 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Bheda Hemant (US 2017/198104 A1) teaches an additive manufacturing method for making a three-dimensional object, comprising: providing a powdered  polymer material comprising polyether ether ketone (PEEK) as the semi-crystalline material, polyphenylsulfone (PPSU) as the amorphous polymer, wherein the weight ratio of the said material is from 60:40 to 80:20 (see [0026],[0030], 2-5, and 7). However, Bheda fails to teach that the powdered polymer material is heated before step (c) to a temperature Tp (oC); Tp < Tg+40, wherein the Tg (oC) is the glass transition temperature of the PAES polymer, and therefore is considered novel. 
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2016/0122541 A1 – Jaker et al, teach a support material for use in an additive manufacturing system to print a support structure for a three-dimensional part printed from a part material that includes a polyetherimide, the support material comprising: 85% to about 95% by weight a first polyarylethersulfone and using combinations of materials ([0122] and claims).
US 2009/0295042 A1 – Pfister et al., teach a process for manufacturing a three-dimensional object from a powder by selective sintering by means of electromagnetic radiation, including PAEK and PEEK, and sintering them (see brief description summary).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743